NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2009-5130


                                STANLEY R. SILER,

                                                    Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                    Defendant-Appellee.


      Stanley R. Siler, of Salem, Oregon, pro se.

      Robert G. Hilton, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for defendant-appellee. With
him on the brief were Tony West, Assistant Attorney General, and John Fargo, Director.

Appealed from: United States Court of Federal Claims

Judge Francis M. Allegra
                       NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit

                                          2009-5130

                                   STANLEY R. SILER,

                                                           Plaintiff-Appellant,

                                             v.

                                       UNITED STATES,

                                                           Defendant-Appellee.


        Appeal from the United States Court of Federal Claims in 09-CV-167,
                              Judge Francis M. Allegra.
                          __________________________

                            DECIDED: February 2, 2010
                            __________________________


Before MAYER, GAJARSA, and LINN, Circuit Judges.

PER CURIAM.

       Stanley R. Siler appeals the order of the United States Court of Federal Claims

dismissing his complaint as barred by the doctrine of res judicata. See Siler v. United

States, No. 09-167C (Fed. Cl. July 10, 2009). The trial court also held that, even if res

judicata did not apply, the case would still be dismissed for lack of jurisdiction and

failure to state a claim. We affirm.

       Along with numerous actions in other courts, Siler has previously filed four

complaints in the Court of Federal Claims. We affirmed the dismissals of these four

cases, each of which vaguely alleged that the United States had interfered with Siler’s
copyrights. His most recent complaint once again implies that the United States has in

some manner interfered with his copyrights, and argues that the United States courts

have acted unfairly in adjudicating his prior claims. The complaint also makes several

allegations of negligence against private individuals based on personal injuries Siler

allegedly suffered in 1983.

         As noted by the trial court, Siler’s allegations of negligence and claims against

private individuals are outside that court’s limited jurisdiction “to render judgment upon

any claim against the United States founded either upon the Constitution, or any Act of

Congress or any regulation of an executive department, or upon any express or implied

contract with the United States, or for liquidated or unliquidated damages in cases not

sounding in tort.” 28 U.S.C. § 1491(a)(1). Nor does the court have jurisdiction to review

decisions of other federal courts. Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir.

1994).

         Regarding Siler’s copyright allegations, the Court of Federal Claims correctly

stated that the United States can only be held liable for direct appropriation, not for

inducing or allowing others to infringe a copyright. Boyle v. United States, 200 F.3d

1369, 1373 (Fed. Cir. 2000). Siler’s complaint does not allege any facts that would

show that the government has directly appropriated his copyright and therefore fails to

state a claim upon which relief could be granted. Cary v. United States, 552 F.3d 1373,

1376 (Fed. Cir. 2009) (explaining that a complaint must allege “enough facts to state a

claim to relief that is plausible on its face” to avoid dismissal).




2009-5130                                      2
      Because Siler failed to raise any valid claim over which the Court of Federal

Claims has jurisdiction, his complaint was appropriately dismissed. We need not reach

the dismissal based on res judicata.




2009-5130                                3